Title: General Orders, 25 May 1783
From: Washington, George
To: 


                  
                     
                      Sunday May 25th 1783
                     Parole Adrianople
                     C. signs Baltic–Cambridge
                  
                  For the day tomorrow Major Genl Heath
                  B.Q. Mr Hampshire Brigde
                  The 5th Massa regt gives the Guards & the 3d the fatigues tomorrow.
                  The 8th Massachusetts regt will march on tuesday next to releive the 2d Regt on the Lines.
               